DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 20 May 2022 and 22 April 2022 have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in multiple lines, all instances of “cassette placing region” should be modified to - - stationary cassette placing region - - for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya (US 9543180) in view of Kamikawa et al. (US 2010/0215461) and Teramoto et al. (US 2020/0126823; Filed: Oct. 17, 2019) (“Teramoto”). Kamiya discloses:
Claim 1: a carrier (31) traveling through a carrying passage (top of 34 at top of 36) disposed on a ceiling side (top of 34 above (top of) 36), the carrier carrying a cassette (32) that accommodates a workpiece (“wafer”), lifting the cassette upward and downward, placing the cassette on the processing apparatus to thereby carry the workpiece (Fig. 3A-3C), the processing apparatus comprising: a processing unit (45/46) that processes the workpiece 
a stationary cassette placing region (region/volume of space inside 34; the region/volume of space does not move) where the cassette is placed;
a unitary main body (34 below 36) including a ceiling wall extending uninterruptedly from an opening formed in the ceiling wall to a plurality of side walls extending downwardly from the outer edges of the ceiling wall (Fig. 3C/4), 
an erected tube (34 above 36) extending from the ceiling wall around the opening (Fig. 3C) in the ceiling wall and configured to enable the carrier to lift the cassette upward and downward through the opening from an external space, in a space directly above the cassette placing region (Fig. 3C),
wherein a height of the erected tube is higher than a height of the ceiling wall of the processing apparatus and does not to interfere with the cassette held by the carrier that travels (portion of 34 above 36 is higher than portion of 34 below 36).

Kamiya does not directly show:
Claim 1: a chuck table that holds the workpiece as claimed above;
a carrying unit that carries the workpiece between the cassette placed in the cassette placing region and the chuck table as claimed above.

Teramoto shows a similar device having:
Claim 1: a chuck table (131) that holds the workpiece (131 holds workpieces) as claimed above;
for the purpose of increasing flexibility of the processing unit by providing alternative sources of workpieces within the processing apparatus. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya as taught by Teramoto and include Teramoto’s similar device having:
Claim 1: a chuck table that holds the workpiece as claimed above;
for the purpose of increasing flexibility of the processing unit by providing alternative sources of workpieces within the processing apparatus.

Kamikawa shows a similar device having:
Claim 1: a carrying unit (45) that carries the workpiece between the cassette placed in the cassette placing region and the chuck table as claimed above;
for the purpose of efficiently and automatically carrying workpieces between locations. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya as taught by Kamikawa and include Kamikawa’s similar device having:
Claim 1: a carrying unit that carries the workpiece between the cassette placed in the cassette placing region and the chuck table as claimed above;
for the purpose of efficiently and automatically carrying workpieces between locations.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Kamikawa, Teramoto, and Ito (US 2019/0031440). Kamiya discloses all the limitations of the claims as discussed above.
Kamiya does not directly show:
Claim 2: an opening-closing door that permits an operator to enter the cassette placing region.

Ito shows a similar device having:
Claim 2: an opening-closing door that permits an operator to enter the cassette placing region (paragraph [0051], 22b);
for the purpose of having an operator easily remove the cassette placed in the processing apparatus in order to inspect the workpieces in the cassette (paragraph [0051]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamiya, Kamikawa, and Teramoto as taught by Ito and include Ito’s similar device having:
Claim 2: an opening-closing door that permits an operator to enter the cassette placing region;
for the purpose of having an operator easily remove the cassette placed in the processing apparatus in order to inspect the workpieces in the cassette.

Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 29 March 2022, with respect to the rejection(s) of claim(s) 1-2 under Sawado et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamiya et al.
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive. The stationary cassette placing region is not construed as being “platform 33” but the region/volume of space inside 34. The region/volume of space does not move, or is stationary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652